DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Response Date
2. 	This Office Action is in response to applicant's response filed on October 11, 2022  

from Non-Final Office Action mailed out on July 22, 2022. 


  			                        Status of Claims 
3.   	Claims 1-18 are pending in the Application.

Terminal Disclaimer
4.	The terminal disclaimer filed on October 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11,197,063 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
5.	Applicant's arguments filed October 11, 2022 have been fully considered but they 

are not persuasive.

	The Applicant argues that the combination of Chung in view of Black and 

SAGAYARAJ fail to teach independent claim 1.

	In particular, the Applicant submits that the cited portions of Sagayaraj do not disclose or suggest the above-amended feature of "generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position." Examiner respectfully disagrees. 
	The Examiner further notes the remarks presented and remind the applicant that during examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art.
	In Sagayaraj [0028], “The mobile device receives, from the server, streaming multimedia content that includes both video content and associated audio content starting at time t0, and provides the multimedia content to a display for displaying the video content and a speaker for outputting the associated audio content. At time t1, the mobile device determines that the current activity state of the device indicates that the user is not viewing or does not wish to view the video portion of the multimedia content. Accordingly, the mobile device can work with the server, so that the server stops the transmission of video portion of the multimedia content to the mobile device through the network, while the server continues to stream audio portion only through the network starting from time t2. In the example illustrated in FIG. 2, the playing of the multimedia content is not halted or restarted. Instead, playing of the multimedia content continues with only the audio portion instead of both the audio and video portions.”
	 
	According to Sagayaraj, playing of the multimedia content continues with only the audio portion instead of both the audio and video portions by the server at time t2 based on the current activity state of the device indicates that the user is not viewing or does not wish to view the video portion of the multimedia content at time t1 is broadly interpreted as “generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position”
	As to Applicant argument that the cited portions of Sagayaraj make no mention that the server generates a modified version of the multimedia content "by removing a portion of the video content item that corresponds to a time between the first time position [that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion] and the second time position," as recited in applicant's independent claim 1, the claim fails to require the first time position [that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion].

	Therefore, the combination of Chung in view of Black and SAGAYARAJ teach 

independent claim 1.
	Independent Claims 7 and 13, which recite similar features as independent claim 1, are disclosed by the proposed combination of Chung, Sagayaraj, and Schwartz for at least the same reasons discussed in independent claim 1.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Pub. No. US 2015/0149583 A1 (hereinafter “Chung”) Black et al. Patent No US  7142250 B1 (Hereinafter “Black”), further in view of SAGAYARAJ et al. Pub. No.  US 2014/0173051 A1 (hereinafter “SAGAYARAJ”).

Regarding Claim 1, Chung discloses computer-implemented method 

for presenting video content, the method comprising:

 receiving, from a user device, a request to present a video content item, wherein the video content item includes an audio portion (see paragraphs [0051]);
determining a consumption mode associated with the user device see paragraph [0076]); 
Chung fails to disclose:
identifying a first time position of the video content item that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion and a second time position of the video content item;  
generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position; and
causing the modified video content item to be presented on the user device.
in analogous art, Black  teaches:
identifying a first time position of the video content item that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion and a second time position of the video content item (see  fig.14 and col.14, lines 16-23)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung with the teaching as taught by Black in order to yield predictable result such as provide a method for synchronizing an audio stream with a video stream, thereby  the audio stream will correctly coincide with the video stream upon broadcast or playback.
Chung in view of Black fails to teach:
generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position; and
 causing the modified video content item to be presented on the user device.
In analogous art, SAGAYARAJ teaches:
generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position (see paragraphs [0028] and [0031]); and
 causing the modified video content item to be presented on the user device (see paragraph [0031]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung in view of Black with the teaching as taught by SAGAYARAJ in order to ease the network resources used to stream video content by reducing the demands put on a network when the video content is streamed and/or reduce the amount of a user's data used to stream the video content. 	

Regarding Claim 2, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position is later than the first time position, so that the portion of the video content item removed contains the second type of audio content (see paragraphs [0028] and [0031]).

Regarding Claim 3, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position corresponds to a transition from the second type of audio content in the audio portion back to the first type of audio content in the audio portion (see paragraph 0031]).

Regarding Claim 4, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position corresponds to a transition from the second type of audio content in the audio portion to a third type of audio content in the audio portion (see paragraph [0028]).

Regarding Claim 5, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position corresponds to an end of the video content item (see paragraph [0031]).
.
Regarding Claim 6, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position is earlier than the first time position and corresponds to the start of the video content item (see paragraph [0028]).
.
Regarding Claim 7, the claim is being analyzed with respect to claim 1.

Regarding Claim 8, the claim is being analyzed with respect to claim 2.

Regarding Claim 9, the claim is being analyzed with respect to claim 3.

Regarding Claim 10, the claim is being analyzed with respect to claim 4.

Regarding Claim 11, the claim is being analyzed with respect to claim 5.

Regarding Claim 12, the claim is being analyzed with respect to claim 6.

 	Regarding Claim 13,  the claim is directed toward embody the method of claim 1 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 1 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 14,  the claim is directed toward embody the method of claim 2 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 2 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 15,  the claim is directed toward embody the method of claim 3 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 3 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 16,  the claim is directed toward embody the method of claim 4  in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 4 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 17,  the claim is directed toward embody the method of claim 5 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 1 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 18,  the claim is directed toward embody the method of claim 6 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 6 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424